DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Taiwanese parent Application No. 109100646, filed on January 8, 2020.

Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 120. The certified copy has been filed in U.S. provisional patent Application No. 62/821,110, filed on March 20, 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 5, 2020 and December 30, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata et al., United States Patent Application Publication No. US 2016/0098131 A1.

Regarding claim 1, Ogata discloses a light emitting touchpad device (Ogata, Abstract, Background), comprising: 
a circuit board (Fig. 4A-4E, midplate, #130); 
a plurality of sensing elements, disposed on the circuit board, wherein a distance between geometric centers of adjacent two of the sensing elements is a first length (Fig. 4A-4E, capacitive sensing element, #140b; Detailed Description, [0070-0074]); 
a light guiding plate, disposed above the circuit board, comprising at least one light spot area, at least one nil-light spot area, a bottom surface and a top surface, wherein a plurality of light spots are disposed in the at least one light spot area, no light spots are disposed in the nil-light spot area, the bottom surface faces the circuit board, and the top surface is located on one side opposite to the bottom surface (Detailed Description,[0120], “In one embodiment, the capacitance sensing element 140a and 140b can be disposed that the capacitive sensing element 140b is disposed in the back light unit 125. For a first example, the capacitive sensing element 140b can be integrated into the back light unit 125 as one or more laminated circuits, such as features of a light guide panel ("LGP"). The laminated circuits can be positioned in one or more ways: (A) The laminated circuits can be positioned below the first dispersing element 266a and above the backlight glass element 265b. (B) The laminated circuits can be positioned by dividing the backlight glass element 265b into two or more pieces, and depositing the laminated circuits between the two or more pieces. (D) The laminated circuits can be positioned by depositing them on a surface of the first dispersing element 266a. In such cases, the laminated circuits would be deposited on top of the rough surface of the first dispersing element 266a. (C) The laminated circuits can be positioned by depositing them on a surface of the first dispersing element 266a, but with smooth pathways cut into the first dispersing element 266a so that the laminated circuits are deposited on those smooth pathways “ Fig. 4A-4E, back light unit, #125, dispersing element, #266a; Description, [0119], “In one embodiment, the back light unit 125 can include a layered structure 265 and a reflector film 270. The layered structure 265 can include a first dispersing element 266a, backlight glass element 265b, and a second dispersing element 266b. The first dispersing element 266a can include a rough-surfaced substantially translucent or transparent substance having a thickness of approximately 100 microns. The backlight glass element 265b can include a substantially translucent or transparent substance having a thickness of approximately 300 microns, such as glass, or such as any of the substances used for the cover glass element 110. The second dispersing element 266b can include a substantially translucent or transparent substance having a thickness of approximately 100 microns, and having multiple (such as periodic or aperiodic) bumps that can aid in dispersing light. In some implementations, the backlight glass element 265b may include patterned indium tin oxide (ITO) 331 or other conductive coating. The reflector 270 can include a reflective substance.”);
 a light emitting component, disposed adjacent to the light guiding plate, emitting light toward the light guiding plate (Fig. 4A-4E, back light unit, #125);
 a plurality of first spacing blocks, disposed on the bottom surface and located in the at least one nil-light spot area, wherein a distance between geometric centers of adjacent two of the first spacing blocks is a second length, and a spacing distance between adjacent two of the first spacing blocks is a  (Fig. 4A-4E, fourth spacer element, #260; inherent that there is differing second and third lengths between geometric centers and adjacent blocks, respectively); and
a control unit, electrically connected to the sensing elements and the light emitting component (Fig. 10, controller, #1020; Detailed Description, [0193], connected to force sensor, touch I/O and other I/O devices). 

Ogata does not explicitly disclose a plurality of second spacing blocks, disposed on the top surface and located in the at least one nil-light spot area, wherein a distance between geometric centers of adjacent two of the second spacing blocks is a fourth length, a spacing distance between adjacent two of the second spacing blocks is a fifth length, and a position of any one of the second spacing blocks corresponds to a position between two of the first spacing blocks.
Lee, in a similar field of endeavor, discloses a light emitting touchpad device (Lee, Abstract) comprising a plurality of second spacing blocks, disposed on the top surface and located in the at least one nil-light spot area (Fig. 4, micro-optic structures, #435a, Detailed Description, [0027-0035], formed on top surface 441), wherein a distance between geometric centers of adjacent two of the second spacing blocks is a fourth length, a spacing distance between adjacent two of the second spacing blocks is a fifth length (See Fig. 4, inherent there is spacing between 435a/b), and a position of any one of the second spacing blocks corresponds to a position between two of the first spacing block (Fig. 4, structures 435a are staggered to be between 435b; Detailed Description, [0027-0035], “As shown in the embodiment of FIG. 4, the micro-optic structures 435a located on the top inner surface 443 may be interdigitated with the micro-optic structures 435b located on the bottom inner surface 444.”). 
It would have been obvious to one of ordinary skill in the art to have modified the touchpad device of Ogata to include the teachings of Lee in such a way to additionally provide a plurality of second spacing blocks, disposed on the top surface and located in the at least one nil-light spot area, wherein a  (Detailed Description, [0030-0035]) and improves light guidance within the keypad (See Lee, Background, [0001]).  The fact that both Ogata and Lee disclose light guides within light emitting touchpad devices makes this combination more easily implemented. 

Regarding claim 2, Ogata in combination with Lee discloses every element of claim 1, but the references above do not explicitly disclose wherein the fourth length is equal to the second length, and the fifth length is equal to the third length.
However, it would have been obvious to one of ordinary skill in the art to have modified the first and second spacing blocks within the combination of Ogata and Lee to set the spacing distances in such a way to provide wherein the fourth length is equal to the second length, and the fifth length is equal to the third length. Setting the distances between geometric centers of different spacing blocks is a matter of change in size/proportion, which would have been pursued by one of ordinary skill without undue experimentation, and thus the relative dimensions cannot be the basis of patentability. (See MPEP 2144.04 Part IV).

Regarding claim 3, Ogata in combination with Lee as modified renders obvious claim 2, but the references above do not explicitly disclose wherein the second length is twice the third length. 
However, it would have been obvious to one of ordinary skill in the art to have modified the first spacing blocks within the combination of Ogata and Lee to set the spacing distances in such a way to provide wherein the second length is twice the third length. Setting the distances between the 

Regarding claim 4, Ogata in combination with Lee as modified renders obvious claim 3, but the references above do not explicitly disclose wherein the second length is less than or equal to twice the first length. 
However, it would have been obvious to one of ordinary skill in the art to have modified the sensing elements and spacing blocks within the combination of Ogata and Lee to set the second length is less than or equal to twice the first length. Setting the distances between geometric centers of different sensing elements and spacing blocks is a matter of change in size/proportion, which would have been pursued by one of ordinary skill without undue experimentation, and thus the relative dimensions cannot be the basis of patentability. (See MPEP 2144.04 Part IV).

Regarding claim 5, Ogata in combination with Lee as modified renders obvious claim 3, but the references above do not explicitly disclose wherein the third length is less than a sixth length, and the sixth length is a diameter of a cylindrical test rod or a maximum dimension of a surface of an open end of a non-cylindrical test rod. 
However, it would have been obvious to one of ordinary skill in the art to have modified the first and second spacing blocks within the combination of Ogata and Lee to set the spacing distances in such a way to provide wherein the third length is less than a sixth length, and the sixth length is a diameter of a cylindrical test rod or a maximum dimension of a surface of an open end of a non-cylindrical test rod.  Setting the distances between geometric centers of different spacing blocks is a matter of change in size/proportion, which would have been pursued by one of ordinary skill without undue obvious if not inherent to set the sixth length as a diameter of a cylindrical test rod or a maximum dimension of a surface of an open end of a non-cylindrical test rod. 

Regarding claim 6, Ogata in combination with Lee as modified renders obvious claim 2 but the references above do not explicitly disclose wherein a geometric center of any one of the first spacing blocks is aligned with a geometric center of one of the sensing elements.
However, it would have been obvious to one of ordinary skill in the art to have modified the sensing elements and spacing blocks within the combination of Ogata and Lee to set the geometric center of any one of the first spacing blocks to be aligned with a geometric center of one of the sensing elements. Setting the alignment between geometric centers of different sensing elements and spacing blocks is a matter of rearrangement of parts within a light emitting device structure, which would have been pursued by one of ordinary skill without undue experimentation, and thus the relative alignments cannot be the basis of patentability. (See MPEP 2144.04 Part VI).

Regarding claim 7, Ogata in combination with Lee as modified renders obvious claim 6 but the references above do not explicitly disclose wherein the second length is less than or equal to twice the first length. 
However, it would have been obvious to one of ordinary skill in the art to have modified the sensing elements and spacing blocks within the combination of Ogata and Lee to set the spacing distances in such a way to provide wherein the second length is less than or equal to twice the first 

Regarding claim 8, this is met by the rejection to claim 5 with the modification to Ogata and Lee. 
	Regarding claim 9, Ogata in combination with Lee as modified renders obvious claim 2 but the references above do not explicitly disclose wherein a geometric center of any one of the second spacing blocks is aligned with a geometric center of one of the sensing elements. 
However, it would have been obvious to one of ordinary skill in the art to have modified the sensing elements and spacing blocks within the combination of Ogata and Lee to set the geometric center of any one of the second spacing blocks to be aligned with a geometric center of one of the sensing elements. Setting the alignment between geometric centers of different sensing elements and spacing blocks is a matter of rearrangement of parts within a light emitting device structure, which would have been pursued by one of ordinary skill without undue experimentation, and thus the relative alignments cannot be the basis of patentability. (See MPEP 2144.04 Part VI).

Regarding claim 10, this is met by the rejection to claim 7 with the modification to Ogata and Lee.
	Regarding claim 11, this is met by the rejection to claim 5 with the modification to Ogata and Lee.

(Fig. 1, reflective sheet, #150; 150 is disposed between light guide film 130 and substrate 170, spacers are shown in Fig. 4 at #435 in the light guide film).
	It would have been obvious to have further modified the light emitting device of Ogata and Lee to include the teachings of Lee’s reflective plate, in such a way to provide a reflective plate disposed between the circuit board and the light guiding plate, wherein the first spacing blocks are located between the light guiding plate and the reflective plate and support the light guiding plate. The motivation to combine these arts is to (Lee, Detailed Description, [0012-0013]) establish multiple reflection in order to provide illuminated zone within the keypad, without the use of multiple light guides  (See Lee, Detailed Decsirption, [0015-0018]).  

	Regarding claim 14,  Ogata in combination with Lee discloses every element of claim 1 and Lee further discloses a light emitting touchpad device comprising: a black mask, disposed above the light guiding plate, wherein the second spacing blocks are located between the black mask and the light guiding plate and support the black mask (Fig. 4, opaque material, #480; 480 above the light guide 400 and supported by spacers 435a; Detailed Description, [0035-0036]); and 
a contact plate, disposed above the black mask (Fig. 1, key plate member, #110; Detailed Description, [0012-0015], key plate member above the light guide 130). 
It would have been obvious to one of ordinary skill the art to have modified the light emitting touchpad device within the combination of Ogata and Lee to include the teachings of Lee’s black mask and contact plate, in such a way to provide a black mask, disposed above the light guiding plate, wherein  (See Lee, Detailed Description, [0034-0036], “An opaque material 480 may be formed at the top surface 441 above the boundaries 434. The opaque material 480 may comprise black ink, black paint, or other similar opaque material attachable to the top surface 441 of the light guide film 400”) and to provide a keying module for user input (Lee, Detailed Description, [0012-0015]).

	Regarding claim 15, Ogata in combination with Lee discloses every element of claim 1 and Ogata further discloses wherein each of the first spacing blocks is a cured and flexible glue block, and each of the second spacing blocks is a cured and flexible glue block (Ogata, Detailed Description, [0106], “In one embodiment, the device can include a second spacer element 240, also positioned to a side of the internal compressible gap 225b. The second spacer element 240 can include a snap element 245a, an adhesive spacer 245b, and a ring tape 245c. The snap element 245a can include a set of snaps coupled to a P-chassis of the device (see, e.g., FIG. 4C). The adhesive spacer 245b can include a silicone rubber adhesive in which are disposed a set of plastic spacer balls. For example, the silicone rubber adhesive can be positioned in the region of the internal compressible gap 225b. The ring tape 245c can be positioned below the snap element 245a and above the back light unit 125.”; See also Detailed Description, [0118], “In one embodiment, the device can include a fourth spacer element 260, also positioned to a side of the internal compressible gap 225b. The fourth spacer element 260 can include the first adhesive layer 235a, a second metal L-frame 265, and the second adhesive layer 235c. The first adhesive layer 235a can be positioned as described with respect to FIG. 4A. The second adhesive layer 235c can be positioned above the back light unit 125 and can have a thickness of approximately 25 microns. The second metal L-frame 255 can be positioned below the first adhesive layer 235a and above the second adhesive layer 235c, and can be disposed as the metal L-frame 235b is described with respect to FIG. 4A.”; adhesive is a flexible glue block since it is made of rubber).
	Thus it would have remained obvious to have combined Ogata and Lee in same manner as claim 1. 

7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata in view of Lee, further in view of Reynolds et al., United States Patent No. US 8,232,810 B2. 

	Regarding claim 13, Ogata in combination with Lee discloses every element of claim 12, and Lee further discloses wherein the circuit board further comprising a plurality of protrusions (Fig. 1, metal domes, #160; Detailed Description, [0012-0015]).
Neither Lee nor Ogata explicitly discloses the light emitting touchpad device further comprising: a plurality of air discharging blocks, disposed between the reflective plate and the circuit board, the air discharging blocks respectively located at the protrusions.
However, Ogata provides suggestion of air gaps within the touch structure (Fig. 3A, compressible gap, #137; Detailed Description, [0070]; See also Figs. 4A-4D, clearance gaps 220; Detailed Description, [0098-0099]).
Reynolds in a similar field of endeavor, discloses a light emitting touchpad device (Abstract, Fig.1, Detailed Description, Column 3, Lines 35-60 discusses a keypad) further comprising: a plurality of air discharging blocks, disposed between the reflective plate and the circuit board, the air discharging blocks respectively located at the protrusions (Figs. 1-4, Column 3, Lines 15-35, “As will be explained in greater detail below, for ESD protection an electrostatic discharge (ESD) shunt 120 is disposed near the capacitive sensing electrodes. The ESD shunt 120 has an associated first resistance, and the extended-proximity capacitive sensing electrode has an associated second resistance. The second resistance is greater than the first resistance such that an electrostatic discharge at a first exposed location (e.g., exposed location 122) would be attracted to the ESD shunt 120 via a first potential discharge path instead of being attracted to the extended-proximity capacitive sensing electrode via a second potential discharge path, where the first discharge path is longer than the second discharge path. For example, the exposed location may comprise an opening in a dielectric (e.g. air, plastic, glass, rubber) which allows electrostatic discharge to discharge to the sensing electrodes. Thus, the extended-proximity capacitive sensing electrode is protected from ESD by the ESD shunt 120, even for an exposed location 122 where the first discharge is longer than the second discharge path.” Column 9, Lines 5-45, “Turning now to FIG. 4, an example implementation of a proximity sensor device 400 is illustrated. The proximity sensor device 400 includes a substrate 402. Disposed on the substrate 402 are a plurality of capacitive sensing electrodes 404 and an extended-proximity sensing electrode 406. The plurality of capacitive sensing electrodes 404 and the extended-proximity sensing electrode 406 are coupled to a processor (i.e., ASIC 408) through a plurality of routing traces formed on the substrate 402, with the ASIC 408 providing all or part of the processing for the sensor device 400. Disposed near the capacitive sensing electrodes 404 is an ESD shunt 410 coupled to a chassis ground 412. In this embodiment, the ESD shunt 410 is formed around the capacitive sensing electrodes 404, but is relatively distant from the extended-proximity sensing electrode 406, for example, to avoid interfering with the extended-proximity sensing electrode 406, or for any other reason. In this illustrated embodiment, the ESD shunt 410 includes a protrusion 420 that extends from main section of the shunt and towards the extended-proximity sensing electrode 406. Such a protrusion can improve protection provided to the extended-proximity sensing electrode 406 without substantially increasing the capacitive coupling between the ESD shunt 410 and the extended-proximity sensing electrode 406. In another embodiment, the ASIC 408 may also be connected to the chassis ground using routing trace 430. The routing trace 430 may include a ground plan on some portion of the substrate, and/or a connector and further connection to a chassis ground.”). 
It would have been obvious to have modified the light emitting touchpad within the combination of Ogata and Lee to incorporate the teachings of Reynolds in such a way to provide air discharging blocks located at the protrusions, to arrive at the feature of wherein the circuit board further comprising a plurality of protrusions and wherein the light emitting touchpad comprises plurality of air discharging blocks, disposed between the reflective plate and the circuit board, the air discharging blocks respectively located at the protrusions. The motivation to combine these arts is to provide a discharge path, which gains the benefit of additional protection from electrostatic discharge within sensing devices. (Reynolds, Column 12, lines 1-30; Column 13, lines 35-65). The fact that Reynolds, Lee and Ogata all disclose light emitting touchpad devices with capacitive sensing makes this combination more easily implemented. Furthermore, it is noted that both Lee and Reynolds disclose protrusions within the circuit board, which makes the integration of the air discharging blocks into the protrusions of the combination of Ogata-Lee possible.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626